BROADDUS, P. J.
— This is a proceeding to compel, by writ of mandamus, the county court of Lafayette county, to issue to relator a dramshop license in the city of Higginsville, a city of the fourth class and containing twenty-five hundred inhabitants and more.
The only question raised ion the appeal and submitted to the court is whether the Local Option Law was in force in said city. The local option election was held on the 7th day of February, 1908, and local option, in the city was declared adopted.
The general election of elective officers of said city under the law was held on the first Tuesday of April, 1908, it being the 7th day of April following the date of said local option election.
It is contended that said local option election was void because the same was held within sixty days before said municipal election. Such election, by the provisions of section 3028, Revised Statutes 1899, shall be held within forty days after the receipt of the petition for holding the same, “but not within sixty days of any municipal or State election held in such city.” The relator states his position thus: “The local option election in the city of Higginsville was held before the municipal and under the statute must have been not within sixty days of such municipal election or not within sixty days before the day of such municipal election.”
His claim is that section 4160 of the statute excludes from the computation of time the 7th of April, *250the day on wfliich the municipal election was held. By this rule of computation, the election was held in fifty-nine days from the date of said municipal election. On the other hand, if said date is reckoned in the computation and the day on which the local option election was held is excluded, then there were fully sixty days intervening between the two elections.
Defendant has cited a number of Missouri cases and adjudications from other States to sustain his position; we think they hold otherwise. In State v. Harris, 121 Mo. l. c. 446, it is said, “On the ninth of August leave was granted defendant to file his bill of exceptions sixty days from this date.” The bill was filed October 9th. The court said, “Excluding the 9th day of August, the day on which the leave was given, it is clear the sixty days expired October 8th.” “A subcontractor’s notice of lien given on the 15th February, and a lien filed on the 25th February, is given ten days before the filing of the lien, as required by the statute. The first day must be excluded, and the last included, in computing time within which an act is to be done.” [Hahn v. Dierks, 37 Mo. 574.] And it was likewise held in State v. Simmons, 124 Mo. 443; Graham v. Deguire, 154 Mo. 88; Linahan v. Barley, 124 Mo. 560. In all these cases, time is computed chronologically by excluding the first day. The case of Guerney v. Moore, 131 Mo. 650, involved the construction of a Kansas statute and the court expressly called attention to that fact and that the decision was not intended to apply to the Missouri statute. It is therefore not apropos.
But, after all, the defendant’s contention is that the date of the municipal election is the beginning— the fixed and ascertained point from which computation is to be reckoned. If such be true, if such election had been held after instead of before the municipal election, the time within which the election was held would be within the sixty days. This seems to *251us to be illogical and contradictory. The statute says that said election shall not be held “within sixty days of any municipal election.” There is not a case in this State construing statutes of the kind but where time is computed in chnomological order. The defendant’s contention is ingenious and not altogether illogical, but, the statute providing for computation of time in such cases being arbitrary in its nature, we feel constrained to follow that construction of its meaning as has heretofore been promulgated by the courts of this State.
Affirmed.
All concur.